Citation Nr: 1220174	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and if so whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, and if so whether service connection is warranted. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disorder.   

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury to include headaches.   

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hand disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1977 to February 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of entitlement to service connection for a left shoulder disorder, entitlement to service connection for a low back disorder  entitlement to service connection for a psychiatric disorder, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disorder, whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury to include headaches and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hand disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2001, the RO denied service connection for a low back disorder.  A letter of notification in the record is undated, thus the claim decided on this date will be considered as still open.  

2.  In June 2005, the RO denied service connection for a back disorder and for a psychiatric disorder.  The Veteran did not file a notice of disagreement to the July 2005 notice, and the decision became final. 

3.  Evidence added to the record since the final denial of entitlement to service connection for a back disorder and for a psychiatric disorder includes evidence that was not previously before agency decision makers; the evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The June 2005 decision that denied the Veteran's claim for service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The June 2005 decision that denied the Veteran's claim for service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  New and material evidence has been received and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

On the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), given the favorable outcome on the claims to reopen decided below, no conceivable prejudice to the Veteran could result from reopening the claims.  



New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In August 2001, the RO denied service connection for a low back disorder.  A letter of notification in the record is undated, thus the claim decided on this date will be considered as still open.  In June 2005, the RO denied service connection for a low back disorder and for a psychiatric disorder, and so informed the Veteran in July 2005.  He did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, and VA records including a 2005 VA hospitalization report and VA outpatient treatment records dated in 2003.  

The service treatment records showed that the Veteran was treated in service for low back complaints in 1978 and was treated in service for a drug overdose in 1978 and he was diagnosed with a sociopathic or mixed personality disorder.  VA records did not address any back or psychiatric disorders.  The RO denied the claims since there were no current diagnoses of the disorders. 

Evidence added to the record since the June 2005 denial consists of VA outpatient treatment records dated in 2006 and 2007.  Significantly, the VA records contain a diagnosis of sciatica in December 2006.  Additionally the records contain a diagnosis of psychosis in January 2006, and in December 2006.  These records are new since they were not previously of record at the time of the previous decision.  As well the new evidence is material because it relates to diagnoses of current disorders.   Thus the above evidence is material as it raises a reasonable possibility of substantiating his claims.  The evidence submitted by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Thus, new and material evidence has been received and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 



ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and to that extent, the claim is granted.  

New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, and to this extent, the claim is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran has stated on two occasions in the record that he was treated at a VA facility in Allen, Park, Michigan from 1981 through 1983.  (See, January 2007n claim and October 2007 notice of disagreement).  No attempt has been made to obtain these records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran has identified possible outstanding VA records pertinent to his claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  

The record shows that the Veteran was treated in service for back complaints and psychiatric problems.  He has current diagnoses for these disorders; however VA has not obtained an opinion regarding the etiology either disorder.  The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the Veteran's continued complaints referable to his back and his psychiatric complaints, as well as the current findings, and some question as to whether the claimed disabilities are related to the Veteran's military service, a Remand for VA examination is necessary.  38 U.S.C.A. § 5103A, McClendon, supra. 

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment at the VA medical facility in Allen Park, Michigan from 1981 to 1983.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Then schedule the Veteran for a VA examination to evaluate and determine the etiology of his low back complaints.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, including X-rays, should be accomplished.  The examiner must supply a rationale for any opinions expressed. 

The examiner should review the relevant evidence in the claims file in conjunction with the examination, to include the service and post-service treatment records and diagnostic studies.  All clinical findings should be reported in detail. 

The examiner should state whether any currently diagnosed back disorder is at least as likely as not (a 50 percent probably or greater) related to any incident of active service, to include the treatment he received in 1978.  The examiner must provide complete rationale for all conclusions reached.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

3.  Schedule the Veteran for a psychiatric examination to evaluate and determine the etiology of his psychiatric complaints.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should review the relevant evidence in the claims file in conjunction with the examination, to include the service and post-service treatment records and diagnostic studies.  All clinical findings should be reported in detail. 

The examiner should state whether any currently diagnosed psychiatric disorder is at least as likely as not (a 50 percent probably or greater) related to any incident of active service, to include the treatment he received in 1978.  The examiner must provide complete rationale for all conclusions reached.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


